Order granted December 19, 1932, reducing alimony to the sum of $250 per month modified, by consent in open court, by providing that the term of the order reducing alimony shall end on December 18, 1933, and the original amount reinstated, unless the defendant shall on or before said last named date file with the court a verified statement of his income and assets and move to have the order continued for the same or other sum commensurate with his income — leave being granted to make such application. As so modified the order is affirmed, without costs. Appeal from order granted July 19, 1932, dismissed, without costs, the question now having become academic. Order granted April 27, 1933, affirmed, without costs. No opinion. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.